ORDER

PER CURIAM.
Raymond Sansoucie appeals from the trial court’s judgment entered upon a jury verdict convicting him of first-degree sodomy and sentencing him to twenty-one years’ imprisonment. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).